 



BLACK DIAMOND, INC.

2015 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

 

 

STOCK OPTION AGREEMENT (the “Agreement”) made as of the «number date» day of
«month», «year», by and between Black Diamond, Inc., a Delaware corporation,
having its principal office at 2084 East 3900 South, Salt Lake City, Utah 84124
(the “Company”), and «First Name» «Last Name», an individual residing in «City
State» (the “Optionee”). Capitalized terms not defined herein shall have the
meanings ascribed to them in the Company’s 2015 Stock Incentive Plan.

 

WHEREAS, the Company has heretofore adopted the Black Diamond, Inc. 2015 Stock
Incentive Plan (the “Plan”) for the benefit of certain employees, officers,
directors, consultants, independent contractors and advisors of the Company or
Subsidiaries of the Company, which Plan has been approved by the Company’s
stockholders; and

 

WHEREAS, the Optionee is a valued and trusted «employee or director» of the
Company and/or one of its subsidiaries and the Company believes it to be in the
best interests of the Company to secure the future services of the Optionee by
providing the Optionee with an inducement to remain an «employee or director» of
the Company and/or one of its Subsidiaries through the grant of an option to
acquire an ownership interest in the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Option Grant. Subject to the provisions hereinafter set forth and the terms
and conditions of the Plan, the Company hereby grants to the Optionee, as of
«grant date» (the “Grant Date”), the right, privilege and option (the “Option”)
to purchase all or any part of an aggregate of «amount of option» shares (the
“Shares”) of common stock of the Company, par value $0.0001 per share (the
“Common Stock”), such number being subject to adjustment as provided in the
Plan. To the extent applicable, this Option is intended to qualify as an
“incentive stock option” (“ISO”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent permitted
under Section 422 of the Code.

 

2. Exercise Price. Subject to adjustment as provided in the Plan, the purchase
price per Share of Common Stock as to which this Option is exercised (the
“Exercise Price”) shall be $ «exercise price», the Fair Market Value of such
Shares on the Grant Date.

 

3. Exercise of Option. The term of the Option shall be for a period of ten (10)
years from the Grant Date and shall expire without further action being taken at
5:00 p.m., «expiration date», subject to earlier termination as provided in
Section 5 hereof (the “Expiration Date”). The Option may be exercised at any
time, or from time to time, prior to the Expiration Date (or such additional
period as may be permitted under the Plan) as to any part or all of the Shares
covered by the Option, pursuant to the vesting schedule contained in Section 4.1
hereof; provided, however, that the Option may not be exercised as to less than
one hundred (100) shares, unless it is exercised as to all Shares as to which
this Option is then exercisable.

 



 

 

 

4. Vesting Schedule.

 

4.1 Vesting Date. The Shares into which this Option is exercisable shall vest in
accordance with the following schedule:

 



 

Vesting Date

 

Number of

ISOs

 

Number of

Non-Qualified

 

Total Number

of Shares

   <<Insert Date>>   «Total_ISOs»   «Total_NQSOs»   «amountofoptions»



 

The allocation of options granted between ISOs and NQSOs indicated above is a
result of the Limitations on ISO as outlined in the 2015 Stock Incentive Plan
and reproduced below.

 

5.7 Limitations on ISO. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISO’s are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Subsidiary of the
Company) will not exceed $100,000 or such other amount as may be required by the
Code. If the Fair Market Value of Shares on the date of grant with respect to
which ISO’s are exercisable for the first time by a Participant during any
calendar year exceeds $100,000, then the Options for the first $100,000 worth of
Shares to become exercisable in such calendar year will be ISO’s and the Options
for the amount in excess of $100,000 that become exercisable in that calendar
year will be NQSOs. In the event that the Code or the regulations promulgated
thereunder are amended after the Effective Date of this Plan to provide for a
different limit on the Fair Market Value of Shares permitted to be subject to
ISO’s, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment.

 

4.2 Shares that are vested pursuant to the schedule set forth in Section 4.1
hereof are “Vested Shares.”

 

5. Termination.

 

5.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated by the Company for any reason (including if the Optionee voluntarily
terminates employment with the Company) except upon Optionee’s death, Disability
or Termination for Cause, then this Option, to the extent (and only to the
extent) that it is vested in accordance with the schedule set forth in Section
4.1 hereof on the Termination Date, may be exercised by Optionee no later than
three (3) months after the Termination Date (or such longer time period not
exceeding five (5) years as may be determined by the Committee, with any
exercise beyond three (3) months after the Termination Date deemed to be a
NQSO), but in any event no later than the Expiration Date.

 



2 

 

 

 

5.2 Termination Because of Death or Disability. If Optionee’s service to the
Company is Terminated because of death or Disability of Optionee, then this
Option, to the extent that it is vested in accordance with the schedule set
forth in Section 4.1 hereof on the Termination Date, may be exercised by
Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months after the Termination Date (or such longer time period
not exceeding five (5) years as may be determined by the Committee, with any
such exercise beyond twelve (12) months after the Termination Date when the
Termination is for Participant’s death or Disability, deemed to be a NQSO), but
in any event no later than the Expiration Date. Any exercise after three months
after the Termination Date when the Termination is for any reason other than
Optionee’s disability, within the meaning of Section 22(e)(3) of the Code, shall
be deemed to be the exercise of a nonqualified stock option.

 

5.3 Termination for Cause. If the Optionee is Terminated for Cause, neither the
Optionee, the Optionee’s estate nor such other person who may then hold the
Option shall be entitled to exercise any Option with respect to any Shares
whatsoever, after termination of service, whether or not after termination of
service the Optionee may receive payment from the Company or Subsidiary for
vacation pay, for services rendered prior to termination, for services rendered
for the day on which termination occurs, for salary in lieu of notice, or for
any other benefits. In making such determination, the Committee shall give the
Optionee an opportunity to present to the Committee evidence on his behalf. For
the purpose of this paragraph, termination of service shall be deemed to occur
on the date when the Company dispatches notice or advice to the Optionee that
Optionee’s service is terminated.

 

For purposes of this Agreement, Termination for Cause means that the Company has
cause to terminate an Optionee’s employment or service under any existing
employment, consulting or any other agreement between the Optionee and the
Company or, if such an agreement does not exist, upon finding that (i) the
Optionee has ceased to perform his duties (other than as a result of his
incapacity due to physical or mental illness or injury), which constitutes an
intentional or extended neglect of his/her duties, (ii) the Optionee has engaged
or is about to engage in conduct materially injurious to the Company or (iii)
the Optionee has been convicted of a felony.

 

5.4 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company, a Subsidiary or an Affiliate, or limit in any way the right of the
Company or any Affiliate or Subsidiary of the Company to terminate Optionee’s
employment or other relationship at any time, with or without Cause. This
Agreement does not constitute an employment or other service contract. This
Agreement does not guarantee employment or other service for the length of time
of the Vesting Schedule or for any portion thereof.

 



3 

 

 

 

6. Manner of Exercise.

 

6.1 Stock Option Exercise Procedures. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death, Optionee’s executor, administrator,
heir or legatee, as the case may be) must follow such exercise procedures as may
be established by the Committee from time to time in its sole discretion. Such
procedures may include requiring that the Optionee provide certain information
including, inter alia, Optionee’s election to exercise this Option, the number
of Shares being purchased, any restrictions imposed on the Shares and any
representations, warranties and agreements regarding Optionee’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws. If someone other than Optionee exercises this
Option, then such person may be required to submit documentation reasonably
acceptable to the Company that such person has the right to exercise this
Option.

 

6.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

 

6.3 Payment. An exercise of this Option shall be accompanied by full payment of
the aggregate Exercise Price for the Shares being purchased (a) in cash (by
check), or (b) provided that a public market for the Company’s stock exists: (1)
through a “same day sale” commitment from Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the aggregate Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the aggregate Exercise Price directly to the Company; or (2) through a
“margin” commitment from Optionee and an NASD Dealer whereby Optionee
irrevocably elects to exercise this Option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the aggregate Exercise Price, and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the aggregate
Exercise Price directly to the Company. Notwithstanding the foregoing, the Board
of Directors or the Committee, in their sole discretion, may allow for the full
payment of the aggregate Exercise Price for the Shares being purchased to be
made by any other method which is in accordance with the provisions of the Plan.

 

6.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld determined on the date that the
amount of tax to be withheld is to be determined. In such case, the Company
shall issue the net number of Shares to the Optionee by deducting the Shares
retained from the Shares issuable upon exercise.

 

6.5 Issuance of Shares. Provided that both the exercise procedures established
by the Committee and payment are in manner, form and substance satisfactory to
the Company, and upon the Company’s request to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee’s
authorized assignee, or Optionee’s legal representative, and shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.

 



4 

 

 

 

7. Notice of Disqualifying Disposition of ISO Shares. To the extent this Option
is an ISO, if Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (a) the date two (2) years after
the Date of Grant, and (b) the date one (1) year after transfer of such Shares
to Optionee upon exercise of this Option, then Optionee shall immediately notify
the Company in writing of such disposition.

 

8. Compliance With Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares to the Optionee shall be subject to compliance
by the Company and Optionee with (i) all applicable requirements of federal and
state securities laws, (ii) all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed and (iii) any applicable policy
of the Company regarding the trading of securities of the Company, each at the
time of such issuance and transfer. Optionee understands that the Company is
under no obligation to register or qualify the Shares with the SEC, any state
securities commission or any stock exchange to effect such compliance.

 

9. Nontransferability of Option. This Option may not be transferred in any
manner other than transfers by will or by the laws of descent and distribution
or to members of the Optionee’s immediate family, to trusts solely for the
benefit of such immediate family members and to partnerships or limited
liability companies in which such family members and/or trusts are the only
partners or members, as the case may be. For this purpose, “immediate family”
means the Optionee’s spouse, parents, children, stepchildren, grandchildren and
legal dependants. Any transfer of Options made under this provision will not be
effective until notice of such transfer is delivered to the Company. The terms
of this Option shall be binding upon the executors, administrators, successors
and assigns of Optionee.

 

10. Privileges of Stock Ownership. Optionee shall not have any of the rights of
a stockholder with respect to any Shares until the Shares are issued to
Optionee.

 

11. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

 

12. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan and any exercise procedures as may be established by the
Committee constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.

 

13. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated above or to such other address as such party
may designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

 



5 

 

 

 

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

 

16. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions of
the Plan, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. This Option is subject to, and the Company and the
Optionee agree to be bound by, all of the terms and conditions of the Plan under
which this Option was granted, as the same shall have been amended, restated or
otherwise modified from time to time in accordance with the terms thereof.
Pursuant to said Plan, the Board of Directors of the Company or the Committee is
vested with final authority to interpret and construe the Plan and this Option,
and its present form is available for inspection during the business hours by
the Optionee or other persons entitled to exercise this Option at the Company’s
principal office. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company has advised Optionee to consult a tax advisor prior to such exercise
or disposition.

 

17. Covenants of the Optionee

 

The Optionee agrees (and for any heir, executor, administrator, legal
representative, successor, or assignee hereby agrees), as a condition upon
exercise of the Option granted hereunder:

 

(a) Upon the request of the Committee, to execute and deliver a certificate, in
form satisfactory to the Committee, certifying that the Shares being acquired
upon exercise of the Option are for such person’s own account for investment
only and not with any view to or present intention to resell or distribute the
same. The Optionee hereby agrees that the Company shall have no obligation to
deliver the Shares issuable upon exercise of the Option unless and until such
certificate shall be executed and delivered to the Company by the Optionee or
any successor.

 

(b) Upon the request of the Committee, to execute and deliver a certificate, in
form satisfactory to the Committee, certifying that any subsequent resale or
distribution of the Shares by the Optionee shall be made only pursuant to either
(i) a Registration Statement on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), which Registration Statement has become
effective and is current with regard to the Shares being sold, or (ii) a
specific exemption from the registration requirements of the Securities Act, but
in claiming such exemption the Optionee shall, prior to any offer of sale or
sale of such Shares, obtain a prior favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, as to the
application of such exemption thereto. The foregoing restriction contained in
this subparagraph (b) shall not apply to (i) issuances by the Company so long as
the Shares being issued are registered under the Securities Act and a prospectus
in respect thereof is current, or (ii) re-offerings of Shares by Affiliates of
the Company (as defined in Rule 405 or any successor rule or regulation
promulgated under the Securities Act) if the Shares being re-offered are
registered under the Securities Act and a prospectus in respect thereof is
current.

 



6 

 

 

 

(c) That certificates evidencing Shares purchased upon exercise of the Option
shall bear a legend, in form satisfactory to counsel for the Company,
manifesting the investment intent and resale restrictions of the Optionee
described in this Section.

 

(d) That upon exercise of the Option granted hereby, or upon sale of the Shares
purchased upon exercise of the Option, as the case may be, the Company shall
have the right to require the Optionee to remit to the Company, or in lieu
thereof, the Company may deduct, an amount of shares or cash sufficient to
satisfy federal, state or local withholding tax requirements, if any, prior to
the delivery of any certificate for such Shares or thereafter, as appropriate.

 

18. Obligations of the Company

 

18.1 Upon the exercise of this Option in whole or in part, the Company shall
cause the purchased Shares to be issued only when it shall have received the
full payment of the aggregate Exercise Price in accordance with the terms of
this Agreement.

 

18.2 The Company shall cause certificates for the Shares as to which the Option
shall have been exercised to be registered in the name of the person or persons
exercising the Option, which certificates shall be delivered by the Company to
the Optionee only against payment of the full Exercise Price in accordance with
the terms of this Agreement for the portion of the Option exercised.

 

18.3 In the event that the Optionee shall exercise this Option with respect to
less than all of the Shares of Common Stock that may be purchased under the
terms hereof, the Company shall issue to the Optionee a new Option, duly
executed by the Company and the Optionee, in form and substance identical to
this Option, for the balance of Shares of Common Stock then issuable pursuant to
the terms of this Option.

 

18.4 Notwithstanding anything to the contrary contained herein, neither the
Company nor its transfer agent shall be required to issue any fraction of a
Share of Common Stock in connection with the exercise of this Option, and the
Company shall, upon exercise of this Option in whole or in part, issue the
largest number of whole Shares of Common Stock to which this Option is entitled
upon such full or partial exercise and shall return to the Optionee the amount
of the aggregate Exercise Price paid by the Optionee in respect of any
fractional Share.

 



7 

 

 

 

18.5 The Company may endorse such legend or legends upon the certificates for
Shares issued to the Optionee pursuant to the Plan and may issue such “stop
transfer” instructions to its transfer agent in respect of such Shares as, in
its discretion, it determines to be necessary or appropriate to: (i) prevent a
violation of, or to perfect an exemption from, the registration requirements of
the Securities Act; (ii) implement the provisions of the Plan and any agreement
between the Company and the Optionee with respect to such Shares; or (iii)
permit the Company to determine the occurrence of a disqualifying disposition,
as described in Section 421(b) of the Code, of Shares transferred upon exercise
of an incentive stock option granted pursuant to this Agreement and under the
Plan.

 

18.6 The Company shall pay all issue or transfer taxes with respect to the
issuance or transfer of Shares to the Optionee, as well as all fees and expenses
necessarily incurred by the Company in connection with such issuance or
transfer, except fees and expenses which may be necessitated by the filing or
amending of a Registration Statement under the Securities Act, which fees and
expenses shall be borne by the Optionee, unless such Registration Statement
under the Securities Act has been filed by the Company for its own corporate
purposes (and the Company so states) in which event the Optionee shall bear only
such fees and expenses as are attributable solely to the inclusion of the Shares
he or she receives in the Registration Statement.

 

18.7 All Shares issued following exercise of the Option and the payment of the
Exercise Price in accordance with the terms of this Agreement therefore shall be
fully paid and non-assessable to the extent permitted by law.

 

19. Miscellaneous

 

19.1 If the Optionee loses this Agreement representing the Option granted
hereunder, or if this Agreement is stolen or destroyed, the Company shall,
subject to such reasonable terms as to indemnity as the Committee, in its sole
discretion shall require, enter into a new option agreement pursuant to which
the Company shall issue a new Option, in form and substance identical to this
Option, and in substitution for, the Option so lost, stolen or destroyed, and in
the event this Agreement representing the Option shall be mutilated, the Company
shall, upon the surrender hereof, enter into a new option agreement pursuant to
which the Company shall issue a new Option, in form and substance identical to
this Option, and in substitution for, the Option so mutilated.

 

19.2 This Agreement cannot be amended, supplemented or changed, and no provision
hereof can be waived, except by a written instrument making specific reference
to this Agreement and signed by the party against whom enforcement of any such
amendment, supplement, modification or waiver is sought. A waiver of any right
derived hereunder by the Optionee shall not be deemed a waiver of any other
right derived hereunder.

 

19.3 This Agreement may be executed in any number of counterparts, but all
counterparts will together constitute but one agreement.

 

 

8 

 



 

19.4 In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the terms and conditions of the Plan shall govern.

 

19.5 Any dispute regarding the interpretation of this Agreement shall be
submitted by Optionee or the Company to the Committee for review. The resolution
of such a dispute by the Committee shall be final and binding on the Company and
Optionee.

 

19.6 All Options and benefits provided under this Agreement shall be subject to
any compensation recovery or clawback policy as required under applicable law,
rule or regulation or otherwise adopted by the Company from time to time.

 

 

 

(Signature Page Follows)



9 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.

 

 

 

BLACK DIAMOND, INC.

 

 

By:_______________________________

Name:

Title:

 

 

 

OPTIONEE:

 

 

_______________________________

«FirstName» «LastName»

 

 



10 

 

 

